DETAILED ACTION
This is the first office action regarding application number 17/119,562, filed December
11, 2020. This is a Non-Final Office Action on the merits, Claims 1-20 are currently pending and are addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on October 4, 2022, April 21, 2022, and December 11, 2020 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "204" and "206" have both been used to designate “vehicle” in paragraphs [0043] and [0044] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “204” has been used to designate both “an example” and “a vehicle” in paragraph [0043] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Item 546 “Processors” is in paragraph [0104] as item 556.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of at least the terms Wifi, 4G LTE, 4G, 5G, , which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, claim 1 recites “sensor data” in lines 6 and 8, it is recommended that this be changed to –a first sensor data—in line 6 and – a second sensor data—in line 8 in order to match the language used later in the claim and avoid any antecedent basis issues. 
Regarding claim 4, claim 4 recites “the second object” in lines 2 and 3, there no previous mention of a second object in the preceding claims, and it is recommended that this be changed to –the semantic object in the second sensor data—to avoid any antecedent basis issues 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 6, 8-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 6, claim 6 is an method claim comprising the steps of receiving data and making determinations. (thus the claims are to a method Step 1: yes)
Under Step 2A - Prong 1:
Claim 6 recites the abstract concept of determining if an object is represented in data, and determining a calibration parameter. This abstract idea is described in claim 6, “determining, based on the semantic map data, that a semantic object is represented in the first sensor data and the second sensor data; and determining, based at least in part on epipolar geometry, the first sensor data, and the second sensor data, a calibration parameter associated with at least one of the first sensor or the second sensor.” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determining, based on the semantic map data, that a semantic object is represented in the first sensor data and the second sensor data; and determining, based at least in part on epipolar geometry, the first sensor data, and the second sensor data, a calibration parameter associated with at least one of the first sensor or the second sensor.”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining, based on the semantic map data, that a semantic object is represented in the first sensor data and the second sensor data; and determining, based at least in part on epipolar geometry, the first sensor data, and the second sensor data, a calibration parameter associated with at least one of the first sensor or the second sensor.” in the context of this claim encompasses the user mentally determining if an object is represented in a set of images and then determining a calibration parameter based on that object. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “receiving first sensor data … receiving second sensor data … receiving semantic data”. These steps are regarded as simple extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional steps of “receiving first sensor data … receiving second sensor data … receiving semantic data”. These steps are regarded as simple extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Claim 6 is not patent eligible. 

Regarding dependent claims 8-15
Under Step 1:
Claims 8-15 are to a method comprising the steps of “determining … an epipolar line … determining at least one of a distance … or a likelihood … and determining the calibration parameter based at least in part on the distance or the likelihood” (Claim 11), “determining, based at least in part on the calibration parameter, an error over time” (Claim 13), “determining … a first sensed object represented in the first sensor data; determining a classification type of the first sensed object; and projecting, based at least in part on the classification type, a map object from the semantic map data into the first sensor data” (Claim 14), and “receiving third sensor data from a third … determining … that the semantic object is represented in the third sensor data; determining … a second calibration parameter … and determining, based at least in part on the first calibration parameter and the second calibration parameter, a calibration state of the first sensor.” (Claim 15) (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 8-15 depend on claim 6 and recite the limitations of “determining … an epipolar line … determining at least one of a distance … or a likelihood … and determining the calibration parameter based at least in part on the distance or the likelihood” (Claim 11), “determining, based at least in part on the calibration parameter, an error over time” (Claim 13), “determining … a first sensed object represented in the first sensor data; determining a classification type of the first sensed object; and projecting, based at least in part on the classification type, a map object from the semantic map data into the first sensor data” (Claim 14), and “receiving third sensor data from a third … determining … that the semantic object is represented in the third sensor data; determining … a second calibration parameter … and determining, based at least in part on the first calibration parameter and the second calibration parameter, a calibration state of the first sensor.” (Claim 15), These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application. In particular the claims only include the additional step of “receiving third sensor data from a third sensor” which is considered to be simple extra solution activity in the form of data gathering (See MPEP 2106.05(g)). 
Under Step 2B:
Step 2B, the claims 8-15 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 8-15 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 8-15 are not patent eligible.

Regarding claim 6, claim 6 is an method claim comprising the steps of receiving data and making determinations. (thus the claims are to a method Step 1: yes)
Under Step 2A - Prong 1:
Claim 6 recites the abstract concept of determining if an object is represented in data, and determining a calibration parameter. This abstract idea is described in claim 6, “determining, based on the semantic map data, that a semantic object is represented in the first sensor data and the second sensor data; and determining, based at least in part on epipolar geometry, the first sensor data, and the second sensor data, a calibration parameter associated with at least one of the first sensor or the second sensor.” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determining, based on the semantic map data, that a semantic object is represented in the first sensor data and the second sensor data; and determining, based at least in part on epipolar geometry, the first sensor data, and the second sensor data, a calibration parameter associated with at least one of the first sensor or the second sensor.”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining, based on the semantic map data, that a semantic object is represented in the first sensor data and the second sensor data; and determining, based at least in part on epipolar geometry, the first sensor data, and the second sensor data, a calibration parameter associated with at least one of the first sensor or the second sensor.” in the context of this claim encompasses the user mentally determining if an object is represented in a set of images and then determining a calibration parameter based on that object. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “receiving first sensor data … receiving second sensor data … receiving semantic data”. These steps are regarded as simple extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional steps of “receiving first sensor data … receiving second sensor data … receiving semantic data”. These steps are regarded as simple extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Claim 6 is not patent eligible. 

Regarding claim 16, claim 16 is an apparatus claim comprising a non-transitory computer readable media. (thus the claims are to a method Step 1: yes)
Under Step 2A - Prong 1:
Claim 16 recites the abstract concept of determining if an object is represented in data, and determining a calibration parameter. This abstract idea is described in claim 16, “determining, based on the semantic map data, that a semantic object is represented in the first sensor data and the second sensor data; and determining, based at least in part on epipolar geometry, the first sensor data, and the second sensor data, a calibration parameter associated with at least one of the first sensor or the second sensor.” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determining, based on the semantic map data, that a semantic object is represented in the first sensor data and the second sensor data; and determining, based at least in part on epipolar geometry, the first sensor data, and the second sensor data, a calibration parameter associated with at least one of the first sensor or the second sensor.”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed “non-transitory computer readable media”). That is, other than reciting “non-transitory computer readable media” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “non-transitory computer readable media” language, “determining, based on the semantic map data, that a semantic object is represented in the first sensor data and the second sensor data; and determining, based at least in part on epipolar geometry, the first sensor data, and the second sensor data, a calibration parameter associated with at least one of the first sensor or the second sensor.” in the context of this claim encompasses the user mentally determining if an object is represented in a set of images and then determining a calibration parameter based on that object. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements –“non-transitory computer readable media”, “receiving first sensor data … receiving second sensor data … receiving semantic data”. The computing device in the claims is recited at a high-level of generality (See MPEP 2106.05). Further the receiving steps are regarded as simple extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of –“non-transitory computer readable media” and the additional steps of “receiving first sensor data … receiving second sensor data … receiving semantic data”. The additional element of “a processor configured to … a storage configured to store” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the receiving steps are regarded as simple extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Claim 16 is not patent eligible. 

Regarding claims 18-20, claims 18-20 are similar in scope to claims 11, 13, and 14 and therefore are rejected under similar rationale. 

Regarding claims 7 and 17, claims 7 and 17 contain the further limitations of “controlling, based at least in part on the calibration parameter, a vehicle to perform”, that if included in the independent claims 6 and 16 would satisfy the requirements of 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US-10298910) in view of Vallespi (US-20180348346). 
Regarding claim 1, Kroeger teaches a system comprising one or more processors (Figure 5, item 516, "Processors")
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations comprising (Figure 5, items 518, "Memory") (Column 20, lines 55-60, "The memory 518 is an example of non-transitory computer-readable media. The memory 518 can store an operating system and one or more software applications, instructions, programs, and/or data to implement the methods described herein and the functions attributed to the various systems.")
receiving sensor data from a first sensor associated with an autonomous vehicle in an environment (Column 21, lines 55-60, "At operation 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle.")
receiving sensor data from a second sensor associated with the autonomous vehicle (Column 21, lines 55-60, "At operation 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle.")
receiving semantic map data associated with the environment (Column 15, lines 24-35, "For example, the localization component 520 can include, request, and/or receive a three-dimensional map of an environment and can continuously determine a location of the autonomous vehicle within the map. In some instances, the localization component 520 can utilize SLAM (simultaneous localization and mapping) or CLAMS (calibration, localization and mapping, simultaneously) to receive image data, LIDAR data, radar data, SONAR data, IMU data, GPS data, wheel encoder data, and/or the like to accurately determine a location of the autonomous vehicle 502.", here the system is receiving three dimensional map data of an environment)
determining based at least in part on calibration data, the first sensor data, and epipolar geometry, a distance between a point associated with the second sensor data and an epipolar line (Column 5 line 65 - Column 6 line 5, "For example, techniques described herein may utilize epipolar geometry to determine the error based on a projection error between a point (e.g., the image feature) in one image and an epipolar line corresponding to the point pair in the other image. In at least one example, such an error may comprise the distance between the point and the epipolar line.")
determining based at least in part on the distance, a calibration parameter associated with at least one of the first sensor or the second sensor (Column 24, lines 15-20, "At operation 620, the process can include determining, based at least in part on the first correction function and the second correction function, calibration data associated with the one or more cameras.")
and controlling the autonomous vehicle based at least in part on the calibration parameter (Figure 8, Step 806, "Control an Autonomous Vehicle to follow the trajectory").
However Kroeger does not explicitly teach determining that first sensor data from the first sensor and second sensor data from the second sensor correspond to a semantic object determined based at least in part on the semantic map data. 
Vallespi teaches systems and methods for detecting and classifying objects proximate to an autonomous vehicle including
determining that first sensor data from the first sensor and second sensor data from the second sensor correspond to a semantic object determined based at least in part on the semantic map data (Paragraph [0096], "In some embodiments, the perception system 110 can include segmentation system 206, object associations system 208, tracking system 210, tracked objects system 212, and classification system 214. The perception system 110 can receive sensor data 202 (e.g., from one or more sensors 104 of the autonomous vehicle 100) and optional map data 204 (e.g., corresponding to map data 118 of FIG. 2A) as input. The perception system 110 can use the sensor data 202 and the map data 204 in determining objects within the surrounding environment of the autonomous vehicle 100.", here the system is using sensor data and the map data in order to determine objects within the surrounding environment of the vehicle) (Paragraph [0097], "The object associations system 208 can receive data about the determined objects and analyze prior object instance data to determine a most likely association of each determined object with a prior object instance, or in some cases, determine if the potential object is a new object instance."). 
Kroeger and Vallespi are analogous art as they are both generally related to sensor systems in autonomous vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining that first sensor data from the first sensor and second sensor data from the second sensor correspond to a semantic object determined based at least in part on the semantic map data of Vallespi in the system for calibrating sensors mounted on an autonomous vehicle of Kroeger in order to improve passenger safety and vehicle efficiency through improving the processing speed of object detection (Paragraph [0031], “A hybrid-view approach of analyzing sensor data can simultaneously improve processing speed for object detection by detecting objects in a denser range-view representation of sensor data (e.g., a representation having a fewer number of total data points (e.g., cells) to process), while also improving the accuracy of generated bounding shapes for distinct objects by analyzing the top-view representation of sensor data. As a result of such improved object detection, classification, and tracking, further analysis in autonomous vehicle applications is enhanced, such as those involving prediction, motion planning, and vehicle control, leading to improved passenger safety and vehicle efficiency.”). 

Regarding claim 3, the combination of Kroeger and Vallespi teaches the system as discussed above in claim 1, Kroeger further teaches 
wherein the first sensor is a first image sensor comprising a first field of view and the second sensor is a second image sensor comprising a second field of view at least partially overlapping the first field of view (Column 4, lines 32-37, "As will be appreciated from the disclosure herein, any number of cameras in which each camera has a field of view overlapping with another of the cameras can use the calibration techniques described herein.").

Regarding claim 4, the combination of Kroeger and Vallespi teaches the system as discussed above in claim 1, Kroeger further teaches 
determining the point associated with the second object based at least in part on covariance data associated with the second object (Examiners Note: The specifciation of the instant application defines covariance data in paragraph [0022] as "In some examples, the covariance data can be based on or can be associated with extents (e.g., length, width, height) of the objects." and further in paragraph [0092] as "The object detector 522 can determine covariance data associated with the object and/or a center point associated with the object, as discussed herein. The object detector 522 can determine additional information such as a location, orientation, pose, and/or size (e.g., length, width, height, etc.) associated with the object.") (Column 5, lines 30-37, "The operation 112 may determine correspondence between points, e.g., identify the point pairs, using feature matching. For example, assuming partially overlapping views, the techniques described herein may extract and match image features, e.g., local features, from the corresponding images.", here the  system is teaching that it determines correspondence between points by extracting features from images, the examiner is interpreting these features as including length, width, height, location, orientation or pose).

Regarding claim 5, the combination of Kroeger and Vallespi teaches the system as discussed above in claim 1, Kroeger further teaches
determining an action for the autonomous vehicle based at least in part on the calibration parameter (Column 28, lines 24-35, "At operation 806, the process can include controlling an autonomous vehicle to follow the trajectory. In some instances, the commands generated in the operation 806 can be relayed to a controller onboard an autonomous vehicle to control the autonomous vehicle to drive the trajectory. Although discussed in the context of an autonomous vehicle, the process 800, and the techniques and systems described herein, can be applied to a variety of systems utilizing machine vision.") (Figure 8 is another example process for controlling an autonomous vehicle based at least in part on the calibrated sensor data). 

Regarding claim 6, Kroeger teaches a method comprising receiving first sensor data from a first sensor (Column 21, lines 55-60, "At operation 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle.")
receiving second sensor data from a second sensor (Column 21, lines 55-60, "At operation 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle.")
receiving semantic map data associated with an environment (Column 15, lines 24-35, "For example, the localization component 520 can include, request, and/or receive a three-dimensional map of an environment and can continuously determine a location of the autonomous vehicle within the map. In some instances, the localization component 520 can utilize SLAM (simultaneous localization and mapping) or CLAMS (calibration, localization and mapping, simultaneously) to receive image data, LIDAR data, radar data, SONAR data, IMU data, GPS data, wheel encoder data, and/or the like to accurately determine a location of the autonomous vehicle 502.", here the system is receiving three dimensional map data of an environment)
and determining based at least in part on epipolar geometry, the first sensor data, and the second sensor data, a calibration parameter associated with at least one of the first sensor or the second sensor (Column 24, lines 15-20, "At operation 620, the process can include determining, based at least in part on the first correction function and the second correction function, calibration data associated with the one or more cameras.", here the first and second correction functions are based on the epipolar geometry and the sensor data and they are being using to determine a calibration data). 
However Kroeger does not explicitly teach determining, based on the semantic map data, that a semantic object is represented in the first sensor data and the second sensor data. 
Vallespi teaches systems and methods for detecting and classifying objects proximate to an autonomous vehicle including
determining, based on the semantic map data, that a semantic object is represented in the first sensor data and the second sensor data  (Paragraph [0096], "In some embodiments, the perception system 110 can include segmentation system 206, object associations system 208, tracking system 210, tracked objects system 212, and classification system 214. The perception system 110 can receive sensor data 202 (e.g., from one or more sensors 104 of the autonomous vehicle 100) and optional map data 204 (e.g., corresponding to map data 118 of FIG. 2A) as input. The perception system 110 can use the sensor data 202 and the map data 204 in determining objects within the surrounding environment of the autonomous vehicle 100.", here the system is using sensor data and the map data in order to determine objects within the surrounding environment of the vehicle) (Paragraph [0097], "The object associations system 208 can receive data about the determined objects and analyze prior object instance data to determine a most likely association of each determined object with a prior object instance, or in some cases, determine if the potential object is a new object instance."). 
Kroeger and Vallespi are analogous art as they are both generally related to sensor systems in autonomous vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining, based on the semantic map data, that a semantic object is represented in the first sensor data and the second sensor data  of Vallespi in the system for calibrating sensors mounted on an autonomous vehicle of Kroeger in order to improve passenger safety and vehicle efficiency through improving the processing speed of object detection (Paragraph [0031], “A hybrid-view approach of analyzing sensor data can simultaneously improve processing speed for object detection by detecting objects in a denser range-view representation of sensor data (e.g., a representation having a fewer number of total data points (e.g., cells) to process), while also improving the accuracy of generated bounding shapes for distinct objects by analyzing the top-view representation of sensor data. As a result of such improved object detection, classification, and tracking, further analysis in autonomous vehicle applications is enhanced, such as those involving prediction, motion planning, and vehicle control, leading to improved passenger safety and vehicle efficiency.”). 

Regarding claim 7, the combination of Kroeger and Vallespi teaches the system as discussed above in claim 6, Kroeger further teaches
controlling, based at least in part on the calibration parameter, a vehicle to perform at least one of (Column 28, lines 24-35, "At operation 806, the process can include controlling an autonomous vehicle to follow the trajectory. In some instances, the commands generated in the operation 806 can be relayed to a controller onboard an autonomous vehicle to control the autonomous vehicle to drive the trajectory. Although discussed in the context of an autonomous vehicle, the process 800, and the techniques and systems described herein, can be applied to a variety of systems utilizing machine vision.") (Figure 8 is another example process for controlling an autonomous vehicle based at least in part on the calibrated sensor data)
downweighting data from at least one of the first sensor or the second sensor, restricting a direction of travel of the vehicle, reducing a speed of the vehicle or stopping the vehicle (Column 16, lines 16-20, "In at least one example, the vehicle computing device 504 can include the one or more system controllers 526, which can be configured to control steering, propulsion, braking, safety, emitter, communication, and other systems of the vehicle 502.") (Column 28, lines 24-30, "At operation 806, the process can include controlling an autonomous vehicle to follow the trajectory. In some instances, the commands generated in the operation 806 can be relayed to a controller onboard an autonomous vehicle to control the autonomous vehicle to drive the trajectory.", here the system is controlling the autonomous vehicle to follow a trajectory, this includes controlling a direction of travel of the vehicle, reducing or increasing a speed of the vehicle and stopping the vehicle). 

Regarding claim 8, claim 8 is similar in scope to claim 3 and therefore is rejected under similar rationale. 

Regarding claim 9, the combination of Kroeger and Vallespi teaches the system as discussed above in claim 6, Kroeger further teaches
wherein the first sensor is a first image sensor comprising a first field of view and the second sensor is a second image sensor comprising a second field of view that does not overlap the first field of view (Examiners Note: Here the examiner is referring to figure 4B of the instant application showing a first field of view 424 and a second field of view 426 which capture the same object 422 at subsequent points in time) (Column 17, lines 40-48, "In some examples, the intrinsic calibration component 538 can re-project points in corresponding (e.g., overlapping, captured at substantially the same time, and/or capturing the same region of the environment at subsequent times) images to estimate point depths between the corresponding images.") (Column 22, lines 7-15, "More specifically, the operation 604 may identify a point in a first image captured by a first camera and a second point in a second image captured by a second camera at substantially the same time as the first image (and/or first and second points in subsequent image data captured by one or more sensors)."). 

Regarding claim 10, the combination of Kroeger and Vallespi teaches the system as discussed above in claim 6, Kroeger further teaches
wherein the first sensor data is captured at substantially the same time as the second sensor data (Column 5, lines 35-42, "In some implementations, matches may be selected based on forward-backward consistent matches between two sets of images from two camera frames exposed at substantially the same time, e.g., the first image 110(1) and the second image 110(2)."). 

Regarding claim 11, the combination of Kroeger and Vallespi teaches the system as discussed above in claim 6, Kroeger further teaches
determining based at least in part on calibration data and a first point associated with the first sensor data, an epipolar line (Column 5 line 63 - Column 6 line 5, "At operation 134, the process can include determining an error associated with the point pairs. For example, techniques described herein may utilize epipolar geometry to determine the error based on a projection error between a point (e.g., the image feature) in one image and an epipolar line corresponding to the point pair in the other image.")
determining at least one of a distance between a second point associated with the second sensor data and the epipolar line or a likelihood that the second point is associated with the epipolar line (Column 5 line 65 - Column 6 line 5, "For example, techniques described herein may utilize epipolar geometry to determine the error based on a projection error between a point (e.g., the image feature) in one image and an epipolar line corresponding to the point pair in the other image. In at least one example, such an error may comprise the distance between the point and the epipolar line.")
and determining the calibration parameter based at least in part on the distance or the likelihood (Column 24, lines 15-20, "At operation 620, the process can include determining, based at least in part on the first correction function and the second correction function, calibration data associated with the one or more cameras."). 

Regarding claim 12, the combination of Kroeger and Vallespi teaches the system as discussed above in claim 6, Kroeger further teaches
wherein the calibration data is based at least in part on a first pose of the first sensor and a second pose of the second sensor (Column 9, lines 55-60, "For example, the process 200 may utilize the point pairs to determine camera intrinsics (such as distortion parameters, focal points, image center point, etc.), depth of points for the cameras, and/or a relative pose between the cameras."). 

Regarding claim 14, the combination of Kroeger and Vallespi teaches the system as discussed above in claim 6, Kroeger further teaches
wherein determining that the semantic object is represented in the first sensor data and the second sensor data comprises determining based at least in part on the first sensor data, a first sensed object represented in the first sensor data (Column 15, lines 40-45, "In some instances, the perception component 522 can include functionality to perform object detection, segmentation, and/or classification.")
determining a classification type of the first sensed object (Column 15, lines 40-48, "the perception component 522 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 502 and/or a classification of the entity as an entity type (e.g., car, pedestrian, cyclist, animal, unknown, etc.)."). 
However Kroeger does not explicitly teach projecting based at least in part on the classification type, a map object from the semantic map data into the first sensor data. 
Vallespi teaches systems and methods for detecting and classifying objects proximate to an autonomous vehicle including
projecting based at least in part on the classification type, a map object from the semantic map data into the first sensor data (Paragraph [0088-0091], " In addition to the sensor data, the perception system 110 can retrieve or otherwise obtain map data 118 that provides detailed information about the surrounding environment of the autonomous vehicle 100. The map data 118 can provide information regarding: the identity and location of different travelways (e.g., roadways), road segments, buildings, or other items or objects (e.g., lampposts, crosswalks, curbing, etc.); the location and directions of traffic lanes (e.g., the location and direction of a parking lane, a turning lane, a bicycle lane, or other lanes within a particular roadway or other travelway); traffic control data (e.g., the location and instructions of signage, traffic lights, or other traffic control devices); and/or any other map data that provides information that assists the vehicle computing system 106 in comprehending and perceiving its surrounding environment and its relationship thereto. The perception system 110 can identify one or more objects that are proximate to the autonomous vehicle 100 based on sensor data received from the one or more sensors 104 and/or the map data 118. In particular, in some implementations, the perception system 110 can determine, for each object, state data that describes a current state of such object. As examples, the state data for each object can describe an estimate of the object's: current location (also referred to as position); current speed; current heading (also referred to together as velocity); current acceleration; current orientation; size/footprint (e.g., as represented by a bounding shape such as a bounding polygon or polyhedron); class (e.g., vehicle versus pedestrian versus bicycle versus other); yaw rate; and/or other state information. ", here the system is combining sensor data and the map data in order to determine objects within the surrounding environment of the vehicle) (Paragraph [0096], " In some embodiments, the perception system 110 iteratively processes the sensor data 202 to detect, track, and classify objects identified within the sensor data 202. In some examples, the map data 204 can help localize the sensor data 202 to positional locations within a map or other reference system. "). 
Kroeger and Vallespi are analogous art as they are both generally related to sensor systems in autonomous vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include projecting based at least in part on the classification type, a map object from the semantic map data into the first sensor data of Vallespi in the system for calibrating sensors mounted on an autonomous vehicle of Kroeger in order to improve passenger safety and vehicle efficiency through improving the processing speed of object detection (Paragraph [0031], “A hybrid-view approach of analyzing sensor data can simultaneously improve processing speed for object detection by detecting objects in a denser range-view representation of sensor data (e.g., a representation having a fewer number of total data points (e.g., cells) to process), while also improving the accuracy of generated bounding shapes for distinct objects by analyzing the top-view representation of sensor data. As a result of such improved object detection, classification, and tracking, further analysis in autonomous vehicle applications is enhanced, such as those involving prediction, motion planning, and vehicle control, leading to improved passenger safety and vehicle efficiency.”). 

Regarding claim 15, the combination of Kroeger and Vallespi teaches the system as discussed above in claim 6, Kroeger further teaches
wherein the calibration parameter is a first calibration parameter, the method further comprising (Column 24, lines 15-20, "At operation 620, the process can include determining, based at least in part on the first correction function and the second correction function, calibration data associated with the one or more cameras.")
receving third sensor data from a third sensor associated with the vehicle (Column 3, lines 15-20, "The lidar data, which does consider the three-dimensional characteristics of the environment (e.g., feature edges) can be used to further constrain the camera sensors, thereby removing any scale ambiguity and/or translational/rotational offsets.") (Additionally Figure 4 shows a plurality of sensors well in excess of three)
determining based at least in part on the epipolar geometry, a second calibration parameter assoicated with at least one of the first sensor or the third sensor (Figure 6, Items 610 and 618, shows the system determining two different correction functions)
and determining based at least in part on the first calibration parameter and the second calibration parameter, a calibration state of the first sensor (Figure 6, item 620, shows the system using the two individual correciton function to determine a calibration state for the cameras). 
However Kroeger does not explicitly teach determining, based on the semantic map data, that a semantic object is represented in the third sensor data. 
Vallespi teaches systems and methods for detecting and classifying objects proximate to an autonomous vehicle including
determining, based on the semantic map data, that a semantic object is represented in the third sensor data  (Paragraph [0096], "In some embodiments, the perception system 110 can include segmentation system 206, object associations system 208, tracking system 210, tracked objects system 212, and classification system 214. The perception system 110 can receive sensor data 202 (e.g., from one or more sensors 104 of the autonomous vehicle 100) and optional map data 204 (e.g., corresponding to map data 118 of FIG. 2A) as input. The perception system 110 can use the sensor data 202 and the map data 204 in determining objects within the surrounding environment of the autonomous vehicle 100.", here the system is using sensor data and the map data in order to determine objects within the surrounding environment of the vehicle) (Paragraph [0097], "The object associations system 208 can receive data about the determined objects and analyze prior object instance data to determine a most likely association of each determined object with a prior object instance, or in some cases, determine if the potential object is a new object instance."). 
Kroeger and Vallespi are analogous art as they are both generally related to sensor systems in autonomous vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining, based on the semantic map data, that a semantic object is represented in the third sensor data of Vallespi in the system for calibrating sensors mounted on an autonomous vehicle of Kroeger in order to improve passenger safety and vehicle efficiency through improving the processing speed of object detection (Paragraph [0031], “A hybrid-view approach of analyzing sensor data can simultaneously improve processing speed for object detection by detecting objects in a denser range-view representation of sensor data (e.g., a representation having a fewer number of total data points (e.g., cells) to process), while also improving the accuracy of generated bounding shapes for distinct objects by analyzing the top-view representation of sensor data. As a result of such improved object detection, classification, and tracking, further analysis in autonomous vehicle applications is enhanced, such as those involving prediction, motion planning, and vehicle control, leading to improved passenger safety and vehicle efficiency.”). 

Regarding claim 16, Kroeger teaches one or more non-transitory computer-readable media storing instructions executable by a processor, wherein the instructions, when executed, cause the processor to perform operations comprising (Column 20, lines 55-60, "The memory 518 is an example of non-transitory computer-readable media. The memory 518 can store an operating system and one or more software applications, instructions, programs, and/or data to implement the methods described herein and the functions attributed to the various systems.")
receiving second sensor data from a second sensor (Column 21, lines 55-60, "At operation 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle.")
receiving semantic map data associated with an environment (Column 15, lines 24-35, "For example, the localization component 520 can include, request, and/or receive a three-dimensional map of an environment and can continuously determine a location of the autonomous vehicle within the map. In some instances, the localization component 520 can utilize SLAM (simultaneous localization and mapping) or CLAMS (calibration, localization and mapping, simultaneously) to receive image data, LIDAR data, radar data, SONAR data, IMU data, GPS data, wheel encoder data, and/or the like to accurately determine a location of the autonomous vehicle 502.", here the system is receiving three dimensional map data of an environment)
and determining based at least in part on epipolar geometry, the first sensor data, and the second sensor data, a calibration parameter associated with at least one of the first sensor or the second sensor (Column 24, lines 15-20, "At operation 620, the process can include determining, based at least in part on the first correction function and the second correction function, calibration data associated with the one or more cameras.", here the first and second correction functions are based on the epipolar geometry and the sensor data and they are being using to determine a calibration data). 
However Kroeger does not explicitly teach determining, based on the semantic map data, that a semantic object is represented in the first sensor data and the second sensor data. 
Vallespi teaches systems and methods for detecting and classifying objects proximate to an autonomous vehicle including
determining, based on the semantic map data, that a semantic object is represented in the first sensor data and the second sensor data  (Paragraph [0096], "In some embodiments, the perception system 110 can include segmentation system 206, object associations system 208, tracking system 210, tracked objects system 212, and classification system 214. The perception system 110 can receive sensor data 202 (e.g., from one or more sensors 104 of the autonomous vehicle 100) and optional map data 204 (e.g., corresponding to map data 118 of FIG. 2A) as input. The perception system 110 can use the sensor data 202 and the map data 204 in determining objects within the surrounding environment of the autonomous vehicle 100.", here the system is using sensor data and the map data in order to determine objects within the surrounding environment of the vehicle) (Paragraph [0097], "The object associations system 208 can receive data about the determined objects and analyze prior object instance data to determine a most likely association of each determined object with a prior object instance, or in some cases, determine if the potential object is a new object instance."). 
Kroeger and Vallespi are analogous art as they are both generally related to sensor systems in autonomous vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining, based on the semantic map data, that a semantic object is represented in the first sensor data and the second sensor data  of Vallespi in the system for calibrating sensors mounted on an autonomous vehicle of Kroeger in order to improve passenger safety and vehicle efficiency through improving the processing speed of object detection (Paragraph [0031], “A hybrid-view approach of analyzing sensor data can simultaneously improve processing speed for object detection by detecting objects in a denser range-view representation of sensor data (e.g., a representation having a fewer number of total data points (e.g., cells) to process), while also improving the accuracy of generated bounding shapes for distinct objects by analyzing the top-view representation of sensor data. As a result of such improved object detection, classification, and tracking, further analysis in autonomous vehicle applications is enhanced, such as those involving prediction, motion planning, and vehicle control, leading to improved passenger safety and vehicle efficiency.”). 

Regarding claim 17, claim 17 is similar in scope to claim 7 and therefore is rejected under similar rationale. 

Regarding claim 18, claim 18 is similar in scope to claim 11 and therefore is rejected under similar rationale. 

Regarding claim 20, claim 20 is similar in scope to claim 14 and therefore is rejected under similar rationale. 

Claims 2, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US-10298910) in view of Vallespi (US-20180348346) and further in view of Ebrahimi (US-11340079)

Regarding claim 2, the combination the combination of Kroeger and Vallespi teaches the system as discussed above in claim 1, Kroeger further teaches 
wherein the calibration parameter is indicative of whether the first sensor and the second sensor are inconsistent (Figure 2, item 252, “Generate correction function to correct misalignment between cameras”, here the system is using a calibration function in order to correct misalignment/inconsistencies between sensors, therefore without the calibration function the sensors would be inconsistent). 
However the combination does not explicitly teach determining based at least in part on the distance, an error over time and determining the calibration parameter based at least in part on the error over time. 
Ebrahimi teaches a system using a wheel device and various sensors to observe its environment including 
determining based at least in part on the distance, an error over time (Column 17, lines 20-30, “In some embodiments, the processor determines the confidence level of overlap between data from two separate sensing devices by considering the past confidence level of overlap between previous data from the two sensing devices and the rate of change of error between data from the two sensing devices over time.”)
and determining the calibration parameter based at least in part on the error over time (Column 18, lines 5-30, “For example, the processor combines the overlapping measurements from two or more fields of view using a moving average (or some other measure of central tendency, like a median or mode) and adopts them as the new measurements for the area of overlap. In some embodiments, the processor uses minimum sum of errors to adjust and calculate new measurements for the overlapping area to compensate for the lack of precision between overlapping measurements. … In other embodiments, the processor uses other mathematical methods to further process the sensor data within the area of overlap, such as split and merge algorithm, incremental algorithm, Hough Transform, line regression, Random Sample Consensus, Expectation-Maximization algorithm, or curve fitting, for example, to estimate more accurate measurements within the overlapping area.”, here the system is applying various processes to the sensor data that contains an error in order to adjust and calculate new measurements to account for this error, this is analogous to a calibration process). 
Kroeger, Vallespi, and Ebrahimi are analogous art as they are all generally related to sensor systems in autonomous systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining based at least in part on the distance, an error over time and determining the calibration parameter based at least in part on the error over time of Ebrahimi in the system for calibrating sensors mounted on an autonomous vehicle of Kroeger and Vallespi in order to improve the accuracy of the autonomous system (Column 19, lines 35-46 “The processor iterates the process to transform the newly read values using the obtained information. In some embodiments, the processor uses these methods independently or combines them to improve accuracy. In one embodiment, the processor applies the adjustment applied to overlapping measurements to other measurements beyond the identified area of overlap, where the new measurements within the overlapping area are considered ground truth when making the adjustment.”). 

Regarding claim 13, the combination the combination of Kroeger and Vallespi teaches the system as discussed above in claim 6, Kroeger further teaches
wherein the calibration parameter is indicative of whether the first sensor and the second sensor are inconsistent (Figure 2, item 252, “Generate correction function to correct misalignment between cameras”, here the system is using a calibration function in order to correct misalignment/inconsistencies between sensors, therefore without the calibration function the sensors would be inconsistent). 
However the combination does not explicitly teach determining based at least in part on the distance, an error over time and determining the calibration parameter based at least in part on the error over time. 
Ebrahimi teaches a system using a wheel device and various sensors to observe its environment including 
determining based at least in part on the calibration parameter an error over time (Column 17, lines 20-30, “In some embodiments, the processor determines the confidence level of overlap between data from two separate sensing devices by considering the past confidence level of overlap between previous data from the two sensing devices and the rate of change of error between data from the two sensing devices over time.”) (Column 19, lines 35-46 “The processor iterates the process to transform the newly read values using the obtained information. In some embodiments, the processor uses these methods independently or combines them to improve accuracy. In one embodiment, the processor applies the adjustment applied to overlapping measurements to other measurements beyond the identified area of overlap, where the new measurements within the overlapping area are considered ground truth when making the adjustment.”). 
Kroeger, Vallespi, and Ebrahimi are analogous art as they are all generally related to sensor systems in autonomous vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining based at least in part on the distance, an error over time and determining the calibration parameter based at least in part on the error over time of Ebrahimi in the system for calibrating sensors mounted on an autonomous vehicle of Kroeger and Vallespi in order to improve the accuracy of the autonomous system (Column 19, lines 35-46 “The processor iterates the process to transform the newly read values using the obtained information. In some embodiments, the processor uses these methods independently or combines them to improve accuracy. In one embodiment, the processor applies the adjustment applied to overlapping measurements to other measurements beyond the identified area of overlap, where the new measurements within the overlapping area are considered ground truth when making the adjustment.”). 

Regarding claim 19, claim 19 is similar in scope to claim 13 and therefore is rejected under similar rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicants disclosure. Abari (US 20220066006) teaches real-time sensor calibration and calibration verification in vehicle sensors. Arbabian (US 20210329221) teaches a system for calibrating a camera system by determining regions of interest within an image that correspond to objects in the world. Rosenburg (US 20210064056) teaches a system that receives images from sensors, and analyzing those images to determine whether a fault condition exists by comparing navigational information. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662